IN THE SUPREME COURT OF THE STATE OF DELAWARE

LISA WERTH,*                             §
                                         §      No. 69, 2016
      Respondent Below,                  §
      Appellant,                         §      Court Below—Family Court of the
                                         §      State of Delaware in and for Sussex
      v.                                 §      County
                                         §
VINCENT LONG, II,                        §      File No. CS99-03095
                                         §      Petition No. 14-27932
      Petitioner Below,                  §
      Appellee.                          §


                           Submitted: December 6, 2016
                           Decided:   December 14, 2016

                                       ORDER
      This 14th day of December 2016, it appears to the Court that the Chief

Deputy Clerk issued a notice, by certified mail, directing the appellant to show

cause why this appeal should not be dismissed for the appellant’s failure to file the

opening brief and appendix. The appellant received the notice to show cause on

November 23, 2016, and has not responded to the notice to show cause within the

required ten-day period. For that reason, dismissal of the appeal is deemed to be

unopposed.




*
 By Order dated February 12, 2016, the Court sua sponte assigned pseudonyms to the parties.
Del. Supr. Ct. 7(d).
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                     BY THE COURT:
                                     /s/ Leo E. Strine, Jr.
                                     Chief Justice




                                       2